Case 2:18-cv-13171-AJT-APP ECF No. 80 filed 08/24/20         PageID.522   Page 1 of 10




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

DEON COLEMAN,
                                                    Case No. 18-13171
              Plaintiff,
                                                    SENIOR U.S. DISTRICT JUDGE
v.                                                  ARTHUR J. TARNOW

HEIDI WASHINGTON, ET AL.,                           U.S. MAGISTRATE JUDGE
                                                    ANTHONY PATTI
              Defendants.

                                      /

     ORDER ADOPTING THE REPORT AND RECOMMENDATION [67]; OVERRULING
     PLAINTIFF’S OBJECTIONS [77]; AND GRANTING DEFENDANTS’ MOTION FOR
                          SUMMARY JUDGMENT [57]

        Pro se Plaintiff Deon Coleman, a former inmate in the custody of the

Michigan Department of Corrections (“MDOC”) at the Central Michigan

Correctional Facility, has brought claims pursuant to the Religious Land Use and

Institutionalized Persons Act (“RLUIPA”), 42 U.S.C. § 2000cc-1(a). (ECF No. 1).

Coleman is a practicing Muslim and requested the Detroit Reentry Center (“DRC”)

provide him with a halal diet. This action arises from MDOC’s alleged failure to

provide Mr. Coleman with his required diet.

        On February 20, 2019, the Court referred pretrial matters in this case to

Magistrate Judge Anthony P. Patti. (ECF No. 9). On January 14, 2020, Defendants

brought a Motion for Summary Judgment (ECF No. 57). Pursuant to 28 U.S.C. §


                                     Page 1 of 10
Case 2:18-cv-13171-AJT-APP ECF No. 80 filed 08/24/20     PageID.523    Page 2 of 10




636(b)(1)(B), the Magistrate Judge issued a Report and Recommendation on June

11, 2020. For the reasons discussed below, the Court will overrule Plaintiff’s

objections [77], adopt the R&R [67], and grant Defendants’ Motion for Summary

Judgment [57].

                            FACTUAL BACKGROUND

      The R&R sets forth the factual background as follows:

            Coleman claims that, on or about October 4, 2017, he was ordered to
      complete ASAT (Advanced Substance Abuse Treatment), a 90-day in-
      custody treatment program at the Michigan Department of Corrections
      (MDOC) Detroit Reentry Center (DRC). (ECF No. 1, PageID.1.). According
      to Coleman, DRC ‘does not have a religious kitchen…[,]’ and ‘the transported
      foods [were] not edible or safe.’ (Id.) Plaintiff allegedly completed ASAT in
      February 2018. (Id.; see also ECF No. 61, PageID.388.)
            Coleman was charged with April 2018 violations of certain parole
      conditions. (ECF No. 1, PageID.13.) He claims he was again sanctioned to
      the DRC on April 16, 2018, this time for Residential Substance Abuse
      Program (RSAT), purportedly an 8-month in-custody treatment program
      (ECF No. 1, PageID.1.) He inquired about his religious diet, and, on June 5,
      2018, registered dietician A. Fortescue responded, inter alia, that Plaintiff
      would have to contact administration. (ECF No. 1, PageID.14; DE 7,
      PageID.75, ECF No. 15, PageID.127; ECF No. 65, PageID.425.)
            On or about June 8, 2018, Coleman ‘failed to participate and/or
      complete the Residential Substance Abuse Treatment (RSAT) program,
      causing him to be discharged.’ (ECF No. 1, PageID.12) According to Plaintiff,
      he was sent ‘back to prison’ on June 28, 2018. (ECF No. 61, PageID.391.)
      Accordingly, Plaintiff’s parole was subsequently revoked in August 2018.
      (ECF No. 1, PageID.10-12; DE 7, PageID.72-74, ECF No. 15, PageID.124-
      126; ECF No. 65, PageID.420.) Nonetheless, on December 14, 2018, Plaintiff
      successfully completed substance abuse treatment at the Central Michigan
      Correctional Facility (STF). (ECF No. 7, PageID.76; ECF No. 15,
      PageID.128.)

(ECF No. 67, PageId.431-433 R&R 2-4) (footnote omitted).


                                    Page 2 of 10
Case 2:18-cv-13171-AJT-APP ECF No. 80 filed 08/24/20       PageID.524     Page 3 of 10




                              PROCEDURAL HISTORY

      Coleman filed this suit on October 11, 2018, while he was incarcerated at

MDOC’s Macomb Correctional Facility. (ECF No 67, PageId.434, R&R at 5). On

April 4, 2019, Coleman filed an amended complaint, which remains active as to

Defendants Washington, Eagan, Shipman, and Valade. (Id.). Discovery was

conducted, and, on January 14, 2020, Defendant filed a motion for Summary

Judgment. (ECF No. 57). Plaintiff has, for his part, filed four one-page motions. The

first two, on December 26, 2019, are labelled as a request for class action

certification and a request for a preliminary injunction. (ECF Nos. 51, 52). The third

and fourth, on March 27, 2020 and June 10, 2020, are labeled as a motion

independent of a final judgment and a motion for compensatory relief. (ECF Nos.

65 & 70).

      Considering these five motions, the Magistrate Judge on June 11, 2020 issued

his Report and Recommendation [67]. Plaintiff objected in a brief dated June 22,

2020, but filed on July 23, 2020. (ECF No. 76). The Court will consider this brief to

be timely.

                                     ANALYSIS

      The Magistrate Judge in his R&R had advised the Court to grant Defendants’

Motion for Summary Judgment and to deny all of Plaintiff’s pending motions.

Plaintiff has filed four objections to the R&R.


                                      Page 3 of 10
Case 2:18-cv-13171-AJT-APP ECF No. 80 filed 08/24/20       PageID.525    Page 4 of 10




      The first objection argues that Defendant Washington allowed the DRC to

provide inadequate food to Coleman. The second objection states that Defendants

Eagan and Shipman were aware that Coleman was being provided inadequate food

at DRC. The third objection argues that Defendant Valade operates a kitchen that

does not meet the minimal requirements for religious food. Coleman argues that he

lost his parole, because he could not abide by the food he received at DRC. The

fourth objection argues that the fact that Coleman is released does not moot his

claims, because he still suffers collateral consequences of his parole revocation. He

further argues that PLRA exhaustion is not required of him, because no

administrative remedies were available, and that official indifference had rendered

any grievance process a dead end.

      These objections do not challenge the Magistrate Judge’s finding that

Coleman has not properly exhausted his administrative remedies pursuant to the

Prison Litigation Reform Act. (“PLRA”). 42 U.S.C. § 1997(e). Coleman’s

objections merely restate arguments he raised in opposition to Defendants’ motion

to summary judgment, which have already been considered by the Magistrate Judge.

Such duplicative objections “undermine the purpose of the Federal Magistrate’s Act,

28 U.S.C. § 636, which serves to reduce duplicative work and conserve judicial

resources.” Owens v. Comm'r of Soc. Sec., No. 1:12-CV-47, 2013 WL 1304470, at




                                     Page 4 of 10
Case 2:18-cv-13171-AJT-APP ECF No. 80 filed 08/24/20        PageID.526    Page 5 of 10




*3 (W.D. Mich. Mar. 28, 2013).The Court will nevertheless conduct a de novo

review of Defendants’ PLRA exhaustion affirmative defense.

      Though failure to exhaust such remedies is not a jurisdictional bar to filing

suit, when raised as an affirmative defense it is grounds for dismissal. Jones v. Bock,

549 U.S. 199, 212 (2007); Lee v. Willey, 789 F.3d 673, 677 (6th Cir. 2015). There

are no federal requirements for exhaustion; for a prisoner to exhaust his remedies,

he must follow the grievance procedures put forward by the correctional institution.

Mattox v. Edelman, 851 F.3d 583, 590 (6th Cir. 2017). MDOC uses a three-step

grievance procedure that calls for prisoners to “briefly but concisely” provide the

“who, what, when, where, how” details of the issue they are grieving. Id. (citing

Michigan Department of Corrections Policy Directive 03.02.130 (effective July 9,

2007)).

      Reviewing Defendants’ motion for summary judgment, the Magistrate Judge

found that Mr. Coleman did not exhaust his administrative remedies against the

MDOC Defendants. The MDOC utilizes a three-step grievance procedure. There is

no record that Coleman ever filed any grievance at the DRC between 2017 and 2018.

Coleman does not dispute that he never grieved his case. Rather, he argues that the

exhaustion requirements should not apply to him.

      Coleman’s objections argue that exhaustion of administrative remedies is not

required for RLUIPA claims when brought as a civil rights action.(ECF Nos. 1, 77).


                                      Page 5 of 10
Case 2:18-cv-13171-AJT-APP ECF No. 80 filed 08/24/20      PageID.527    Page 6 of 10




Plaintiff references Dilaura v. Ann Arbor Charter Tp., 30 Fed.Appx.501 (6th Cir.

2002), to support his claim that exhaustion does not apply to his case. That case,

however, was not brought by a prisoner and so does not implicate the PLRA. The

PLRA does not have an exception for RLUIPA claims, and its exhaustion

requirement “is mandatory and applies to all suits regarding prison conditions,

regardless of the nature of the wrong or the type of relief sought.” Murphy v.

Lockhart, 826 F. Supp. 2d 1016, 1027 (E.D. Mich. 2011), amended in part (Oct. 14,

2011); see also DeHart v. Horn, 390 F.3d 262, 273 (3d Cir. 2004) (analyzing the

exhaustion requirement for RLUIPA and Religious Freedom and Restoration Act

claims brought by a prisoner); Smith v. Thompson, 638 F. Supp. 2d 754, 757 (E.D.

Ky. 2009) (dismissing a RLUIPA and first amendment case for failure to exhaust).

      Coleman also argues that exhaustion was not required of him because

administrative remedies were not available to him within the meaning of the PLRA.

The R&R found that however much Plaintiff alleges to have informally complained

to Valade about the state of his meals, he never filed a Step I Grievance under MDOC

PD 03.02.130. The R&R emphasizes precedent that exhaustion is mandatory for

religious diet claims, See, e.g., Davis v. Heyns, No. 17 1268, 2017 WL 8231366, at

*1 (6th Cir. Oct. 16, 2017) (“Davis filed grievance LCF–2014–06–0717–20e,

asserting that the denial of his religious diet accommodation request violated his

First Amendment right to freedom of religion.”); Eagle v. Michigan Dep't of Corr.,


                                     Page 6 of 10
Case 2:18-cv-13171-AJT-APP ECF No. 80 filed 08/24/20       PageID.528    Page 7 of 10




No. CIV.A. 08-13387, 2011 WL 2471025, at *1 (E.D. Mich. Apr. 22, 2011) (“Both

grievances dealt with Petitioner's general complaint that he was forced to choose

between receiving meals and attending religious events or services.”), report and

recommendation adopted sub nom. Eagle v. Michigan Dep’t of Correction, No. 08-

13387, 2011 WL 2471035 (E.D. Mich. June 22, 2011).

      Coleman argues in his objections that exhausting his remedies would have

been a dead end that required wasting valuable time while he was deprived of

adequate sustenance. The Magistrate Judge recognized that Plaintiff was correct that

“an administrative procedure may be unavailable when it operates as a “simple dead

end,” is “so opaque that it becomes, practically speaking, incapable of use[,]” or

where “prison administrators thwart inmates from taking advantage of a grievance

process through machination, misrepresentation, or intimidation.” (ECF No. 67,

PageId.450, R&R at 21, citing Ross, 136 S. Ct. at 1859-1860. Plaintiff provided no

evidence in his objections, however, as he provided no evidence in his response to

Defendants’ motion for summary judgment, that MDOC was willfully blind or

otherwise unreceptive to his complaints the quality of DRC’s religious food. Indeed,

if he believed that Valade’s indifference was the source of his problems, Coleman

could have appealed any denial up the MDOC chain-of-command. Coleman has

filed grievances before at DRC, and it is inexplicable that he would opt for a hunger




                                     Page 7 of 10
Case 2:18-cv-13171-AJT-APP ECF No. 80 filed 08/24/20         PageID.529    Page 8 of 10




strike and a federal lawsuit over the simple expedient of filing a grievance and

appealing any subsequent denials.

      As the Magistrate Judge emphasized, the PLRA’s exhaustion requirement

expresses Congress’s desire that prisons and jails have the opportunity to resolve

disputes before those disputes reach federal courts. Coleman’s argument that he

couldn’t wait “4 months for the grievance process to come to a conclusion”

presupposes that his grievance would have been denied, which was far from

inevitable given that the MDOC does have a religious diet program. It is also worth

noting that more than four months elapsed between Coleman’s original complaint

and his amended complaint, which creates an inference that Coleman’s failure to

exhaust wasn’t entirely a product of his haste to move the Court for an injunction.

      To the extent that his case implicates the conditions of his confinement—

specifically his diet at the DRC—Coleman’s case will be dismissed without

prejudice for failing to satisfy the exhaustion requirements of the PLRA. To the

extent, however, that his case implicates the revocation of his parole, his claims will

be dismissed with prejudice, as frivolous, pursuant to 28 U.S.C. §

1915(e)(2)(B)(ii),(iii) (requiring that district courts dismiss any suit filed under the

statute that fails “to state a claim on which relief may be granted[,]” or seek

“monetary relief against a defendant who is immune from such relief.”).




                                       Page 8 of 10
Case 2:18-cv-13171-AJT-APP ECF No. 80 filed 08/24/20        PageID.530    Page 9 of 10




      The R&R advised the Court that Eagan and Shipman, to the extent that they

were involved in Plaintiff’s parole revocation, were immune from suits for damages

arising from actions taken in their adjudicatory role. (ECF No. 67, PageId.457, R&R

at 28, citing Canales v. Gabry, 844 F. Supp. 1167, 1170 (E.D. Mich. 1994) and

Coleman v. Martin, 363 F. Supp. 2d 894, 903 (E.D. Mich. 2005). Valade would also

be entitled to absolute immunity for her testimony to the parole board. (Id., citing

Smith v. Sampson, No. 2:10-CV-10363, 2010 WL 750195, at *4 (E.D. Mich. Mar.

3, 2010)). The R&R further noted that any claims for injunctive relief related to his

parole revocation are either moot, as a result of his April 25, 2019 parole, or barred

by Heck v. Humphrey, 512 U.S. 477 (1994). Plaintiff never objected to the R&R’s

reasoning on this portion of his case, and so his suit will be dismissed as frivolous

to the extent that it challenges his August 2018 parole revocation.

                                   CONCLUSION

      Plaintiff brought this suit to challenge what he alleges was the failure of the

Detroit Reentry Center to provide for his religious dietary needs. The Court never

reached the merits of this argument, however, because Plaintiff did not exhaust his

administrative remedies as provided for under the Prison Litigation Reform Act.

      Plaintiff also appears to seek injunctive and monetary relief from the denial

of his parole that he alleges was caused by the non-halal food served at the Detroit

Reentry Center. This claim is barred as well, because Defendants are immune from


                                      Page 9 of 10
Case 2:18-cv-13171-AJT-APP ECF No. 80 filed 08/24/20    PageID.531   Page 10 of 10




 suit for damages arising from decisions made in their adjudicatory capacities.

 Further, the claim is now moot because Coleman was paroled subsequent to the

 filing of this suit.

        Accordingly,

        IT IS ORDERED that the Report and Recommendation [67] is hereby

 ADOPTED and entered as the findings and conclusions of the Court.

        IT IS FURTHER ORDERED that Plaintiff’s Objections [77] are

 OVERRULED.

        IT IS FURTHER ORDERED that Defendants’ Motion for Summary

 Judgment [57] is GRANTED.

        SO ORDERED.



                                     s/Arthur J. Tarnow
                                     Arthur J. Tarnow
 Dated: August 24, 2020              Senior United States District Judge




                                   Page 10 of 10
